      Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 1 of 31 Page ID #:1




 1   Michael Hurey (State Bar No. 139,550)
     mhurey@kleinberglerner.com
 2   KLEINBERG & LERNER, LLP
     1875 Century Park East, Suite 1150
 3   Los Angeles, California 90067-2501
     Telephone:(310) 557-1511
 4   Facsimile: (310) 557-1540
 5   Attorneys for Plaintiffs FLAWLESS VAPE
     DISTRIBUTION AND WHOLESALE, INC.,
 6   JASON GRACE and RICK WOOD
 7

 8                UNITED STATES DISTRICT COURT FOR THE
 9
         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   FLAWLESS VAPE DISTRIBUTION                Case No.:
     AND WHOLESALE, INC., JASON
12
     GRACE and RICK WOOD,                      COMPLAINT FOR:
13
                Plaintiffs,                    1. FRAUD;
14
                                               2. TREBLE DAMAGES PURSUANT
15        v.                                      TO PENAL CODE § 496;
                                               3. INTENTIONAL INFLICTION OF
16
                                                  EMOTIONAL DISTRESS;
     DAVID BUNEVACZ, JESSICA
17                                             4. VIOLATION OF STATE AND
     BUNEVACZ, MARY BUNEVACZ,
                                                  FEDERAL SECURITIES LAWS;
18   GRANT BUNEVACZ,
                                               5. CONSPIRACY;
     CAESARBRUTUS, LLC, MARAT-
19                                             6. BREACH OF CONTRACT – FIRST
     CORDAY, LLC, HOLY SMOKES
                                                  SETTLEMENT AGREEMENT;
20   USA, LLC and DOES 1 through 30,
                                               7. BREACH OF CONTRACT –
     inclusive,
21                                                SECOND SETTLEMENT
                Defendants.                       AGREEMENT;
22
                                               8. FRAUD IN THE INDUCEMENT
23

24
                                               DEMAND FOR JURY TRIAL
25

26

27

28                                           -1-

                                                                    COMPLAINT
      Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 2 of 31 Page ID #:2




 1
           Plaintiffs Flawless Vape Distribution and Wholesale, Inc., Jason Grace and

 2   Rick Wood, as their Complaint in this action, allege as follows:
 3
                                       THE PARTIES
 4

 5         1.     Plaintiff Flawless Vape Distribution and Wholesale, Inc. (“Flawless

 6   Vape”) is a California Corporation having a principal place of business in the
 7
     County of Los Angeles, State of California.
 8
 9         2.     Plaintiff Jason Grace is an individual residing in the County of Los

10   Angeles, State of California.
11
           3.     Plaintiff Rick Wood is an individual residing in the County of Los
12

13   Angeles, State of California.

14         4.     Plaintiffs Jason Grace and Rick Wood are shareholders and officers in
15
     Plaintiff Flawless Vape.
16

17         5.     Defendant David and Jessica Bunevacz are individuals presently
18   residing at 25420 Prado de Oro, Calabasas, California, 91302 in the County of Los
19
     Angeles.
20

21         6.     David Bunevacz is known to use various false names and identities
22   including David Bonivach, David Bonivaz, David Bunevach, David Bond and, on
23
     information and belief, other aliases presently unknown to Plaintiffs.
24

25         7.     Defendants David and Jessica Bunevacz are married.
26         8.     Defendant Mary Bunevacz is an individual residing in the County of
27

28                                           -2-

                                                                              COMPLAINT
      Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 3 of 31 Page ID #:3




 1
     Los Angeles, State of California.

 2         9.     Defendant Grant Bunevacz is an individual residing in the County of
 3
     Los Angeles, State of California.
 4

 5         10.    David and Jessica Bunevacz are the parents of Mary and Grant

 6   Bunevacz.
 7
           11.    Defendant Caesarbrutus, LLC (“Caesarbrutus”) is a California
 8
 9   Limited Liability Company having a principal place of business in Los Angeles

10   County, California.
11
           12.    Defendant Marat-Corday, LLC (“Marat-Corday”) is a suspended
12

13   California Limited Liability Company having a principal place of business in Los

14   Angeles County, California.
15
           13.    Defendant Holy Smokes USA, LLC (“Holy Smokes”) is a suspended
16

17   California Limited Liability Company having a principal place of business in Los
18   Angeles County, California.
19
           14.    The true names and capacities of Does 1 through 30, inclusive,
20

21   whether individual, corporate, associate or otherwise, are unknown to Plaintiffs at
22   this time, who therefore sues said Defendants by such fictitious names, and when
23
     the true names and capacities of such Defendants are ascertained, complainant will
24

25   ask leave of Court to amend this complaint to insert the same.
26

27

28                                           -3-

                                                                            COMPLAINT
      Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 4 of 31 Page ID #:4




 1
           15.   Plaintiffs allege that Defendants David, Jessica and Mary Bunevacz,

 2   individuals, and Defendants Does 1 through 30, inclusive, (hereinafter collectively
 3
     referred to as ("Defendant Members") are, and at all times herein mentioned were,
 4

 5   Members and/or promoters of Caesarbrutus and Marat-Corday (collectively the

 6   “California Companies”). There exists, and at all times herein mentioned existed, a
 7
     unit of interest between the Defendant Members and the California Companies
 8
 9   such that any individuality and separateness between the Defendant Members and

10   the California Companies have ceased, and the California Companies, LLC is the
11
     alter ego of Defendant Members as follows:
12

13         (a)   Plaintiffs allege that the California Companies are, and at all times

14               herein mentioned were, a mere shell and sham without capital or
15
                 assets. the California Companies were conceived, intended and used
16

17               by Defendant Members as a device to avoid individual liability and
18               for the purpose of substituting a financially insolvent limited liability
19
                 company in the place of Defendant Members;
20

21         (b)   Plaintiffs allege that the California Companies are, and at all times
22               herein mentioned were, so inadequately capitalized that, compared
23
                 with the business done by the California Companies and the risks of
24

25               loss attendant thereto, their capitalization was illusory or trifling;
26

27

28                                            -4-

                                                                              COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 5 of 31 Page ID #:5




 1
         (c)   Plaintiffs allege that the California Companies are, and at all times

 2             herein mentioned were, the alter ego of Defendant Members, and
 3
               there exists, and at all times herein mentioned has existed, a unity of
 4

 5             ownership between Defendants such that any separateness has ceased

 6             to exist in that Defendant Members used assets of the California
 7
               Companies for their personal use, caused assets of the California
 8
 9             Companies to be transferred to them without adequate consideration,

10             and withdrew funds from the California Companies' bank accounts for
11
               their personal use;
12

13       (d)   Plaintiffs allege that the California Companies are, and at all times

14             mentioned herein were, a mere shell, instrumentality and conduit
15
               through which Defendant Members carried on their business in the
16

17             name of the California Companies exactly as they conducted business
18             prior to organization, exercising complete control and dominance of
19
               such business to such an extent that any individuality or separateness
20

21             of the California Companies and Defendant Members do not now
22             exist, and at any time herein mentioned, did not exist;
23
         (e)   Plaintiffs allege that the California Companies are, and at all times
24

25             herein mentioned were, controlled, dominated, and operated by
26             Defendant Members as their individual business and alter ego, and
27

28                                         -5-

                                                                          COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 6 of 31 Page ID #:6




 1
               Defendant Members entered into personal transactions with the

 2             California Companies without the approval of such Members;
 3
         (f)   Plaintiffs allege that adherence to the fiction of separate existence of
 4

 5             the California Companies as an entity distinct from Defendant

 6             Members would permit abuse of the entity privilege and would
 7
               sanction fraud in that Defendant Members caused funds to be
 8
 9             withdrawn from the California Companies and distributed said funds

10             without any consideration of the California Companies, all for the
11
               purpose of avoiding and preventing attachment and execution by
12

13             creditors, including Plaintiffs, thereby rendering the California

14             Companies insolvent and unable to meet their obligations;
15
         (g)   Plaintiffs allege that adherence to the fiction of separate existence of
16

17             the California Companies as entities distinct from Defendant
18             Members would permit abuse of the limited liability company
19
               privilege and produce an inequitable result in that Defendant
20

21             Members represented to Plaintiffs that said Members would be
22             responsible for company obligations, and the transaction complained
23
               of herein was entered into under the belief that Defendant Members
24

25             were, in reality, the true parties obligated;
26

27

28                                          -6-

                                                                           COMPLAINT
      Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 7 of 31 Page ID #:7




 1
           (h)    Plaintiffs allege that adherence to the fiction of separate existence of

 2                the California Companies as entities distinct from the Defendant
 3
                  Members would permit abuse of the limited liability company
 4

 5                privilege and produce an inequitable result in that the Defendant

 6                Members guaranteed certain of the California Companies' obligations,
 7
                  thereby enabling the California Companies to engage in active
 8
 9                business without adequate financing, which invited the public

10                generally, and Plaintiffs in particular, to deal with the California
11
                  Companies all to Plaintiffs’ loss as herein pleaded;
12

13         16.    As a result of the acts and omissions complained of hereinabove, each

14   of said Defendant Members are additionally jointly and severally liable for all
15
     relief sought herein by Plaintiffs against Corporate Defendant Caesarbrutus, LLC
16

17   and Marat-Corday, LLC.
18         17.    Plaintiffs are informed and believe, and thereon alleges, that each of
19
     the Defendants including the Doe Defendants, are contractually liable in some
20

21   manner for the events and happenings herein alleged and that such manner legally
22   caused the injuries and damages herein set forth. Plaintiffs are uncertain as to the
23
     manner or function of said Defendants, and Plaintiffs pray leave to amend this
24

25   complaint when the same has been ascertained.
26

27

28                                            -7-

                                                                              COMPLAINT
       Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 8 of 31 Page ID #:8




 1
                                 JURISDICTION AND VENUE

 2         18.       The Fourth cause of action herein alleges Defendant David Bunevacz
 3
     has sold unregistered securities in violation of 15 U.S.C. 77l. This Court has
 4

 5   exclusive subject matter jurisdiction over the Federal securities claims pursuant to

 6   15 U.S.C. 78aa.
 7
           19.       Plaintiffs’ remaining claims stem from a common nucleus of
 8
 9   operative facts as the Federal securities claim and, as such, form part of the same

10   case or controversy. This Court has subject matter jurisdiction over the remaining
11
     claims pursuant to 28 U.S.C. § 1367(a) under the doctrine of supplemental
12

13   jurisdiction.

14         20.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and (b).
15
     Each of the Defendants reside in Los Angeles County, within this judicial district.
16

17   In addition, a substantial part of the events and omissions giving rise to the claims
18   in this Complaint took place in Los Angeles County, within this judicial district.
19
           21.       The Court has personal jurisdiction over each of the Defendants
20

21   because they each reside and/or can be found in this judicial district.
22   ///
23
     ///
24

25   ///
26

27

28                                              -8-

                                                                               COMPLAINT
       Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 9 of 31 Page ID #:9




 1
                                 FIRST CAUSE OF ACTION
                                          Fraud
 2

 3      (Against David Bunevacz, Mary Bunevacz, Caesarbrutus and Marat-Corday)

 4         22.     In or about July of 2016, Plaintiffs Rick Wood and Jason Grace were
 5
     introduced to Defendant David Bunevacz by a mutual acquaintance.
 6

 7         23.     David Bunevacz represented he was associated with the California

 8   Companies and that the California Companies were in the business of legal and
 9
     licensed growing and manufacturing of cannabis products. Bunevacz further
10

11   represented he had customers for cannabis products throughout California and the

12   United States.
13
           24.     David Bunevacz further represented he controlled both Caesarbrutus
14

15   and Marat-Corday as the managing member of each company.
16         25.     David Bunevacz further represented that Defendant Mary Bunevacz
17
     was associated with both Caesarbrutus and Marat-Corday.
18

19         26.     Defendants David Bunevacz, Mary Bunevacz Caesarbrutus and
20   Marat-Corday conspired together to make false and untrue statements of fact to
21
     Plaintiffs in order to induce them to transfer money for the benefit of the
22

23   Defendants.
24         27.     In particular, David Bunevacz, acting for himself and for the benefit
25
     of Mary Bunevacz, Caesarbrutus and Marat-Corday, made the following
26

27   statements to Plaintiffs:
28                                            -9-

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 10 of 31 Page ID #:10




 1
          (a)   David Bunevacz and Mary Bunevacz were owners of Caesarbrutus

 2              and Marat-Corday and the two Defendant companies were operating a
 3
                licensed cannabis growing and manufacturing business in the City of
 4

 5              Huntington Park California;

 6        (b)   The Plaintiffs had the opportunity to purchase a portion of the
 7
                ownership interest of Caesarbrutus;
 8
 9        (c)   In exchange for an investment, Plaintiffs would become 50% owners

10              in the licensed cannabis business in Huntington Park, California;
11
          (d)   Plaintiffs initial investment was to be used to pay a portion of the
12

13              construction costs and lease payments for the Huntington Park

14              cannabis business;
15
          (e)   Further, David Bunevacz and Mary Bunevacz had the ability to offer
16

17              Plaintiffs shares and or warrants (the “Securities”) in a second
18              licensed cannabis business in the City of Los Angeles, California;
19
          (f)   The Securities Plaintiffs had the ability to purchase were in a
20

21              company by the name of MJIC, Inc. (“MJIC”);
22        (d)   MJIC had imminent plans to engage in an initial public offering of its
23
                stock in the county of Australia;
24

25        (e)   Additional funds contributed by Plaintiffs would be used to purchase
26              extraction machines to be used in the manufacture of cannabis and
27

28                                         - 10 -

                                                                           COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 11 of 31 Page ID #:11




 1
                   CBD oil and for the installation of electrical power equipment for the

 2                 grow;
 3
            28.    David Bunevacz made the statements referred to in Paragraph No. 27
 4

 5   above to Plaintiffs in approximately the last quarter of 2016. The statements were

 6   communicated to Plaintiffs in various different ways, including in-person
 7
     meetings, during telephone as well as various text messages and emails to
 8
 9   Plaintiffs.

10          29.    On information and belief, Defendant Mary Bunevacz was aware that
11
     her father was making false statements to Plaintiffs in order to cause them to
12

13   transfer money to the Defendants as alleged herein.

14          30.    The statements referred to in Paragraph 27 above were, in all material
15
     respects, false and untrue. In particular, David Bunevacz, Caesar Brutus and
16

17   Marat-Corday did not have any intention of selling any ownership interest in
18   Caesarbrutus or Marat-Corday to Plaintiffs; the cannabis business in Huntington
19
     Park, California was not licensed as represented; David Bunevacz, Caesar Brutus
20

21   and Marat-Corday did not have any intention to use the funds provided by the
22   Plaintiffs to purchase extraction equipment or pay any expenses of the Huntington
23
     Park cannabis business as promised; Plaintiffs did not have any opportunity to
24

25   purchase an ownership interest in MJIC; moreover, MJIC was not imminently
26

27

28                                           - 11 -

                                                                            COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 12 of 31 Page ID #:12




 1
     positioned to publicly offer its shares on the Australian stock market, or any other

 2   market for that matter.
 3
           31.    At the time David Bunevacz statements referred to in Paragraph No.
 4

 5   27 above he was acting on his own behalf and as the agent for Mary Bunevacz,

 6   Caesar Brutus and Marat-Corday.
 7
           32.    David Bunevacz, made the false statements to be made with the
 8
 9   express purpose and intent to induce Plaintiffs to transfer no less than

10   $1,300,00.00, including cash payments, to Defendants and various third parties for
11
     the benefit of Defendants.
12

13         33.    The statements referred to in Paragraph No. 27 above were a material

14   factor in Plaintiffs agreeing to transfer the funds as alleged. Plaintiffs would not
15
     have made the transfers but for the false statements made by David Bunevacz.
16

17         34.    On information and belief, the money provided by Plaintiffs was not
18   used in the manner as promised by David Bunevacz. Instead, David Bunevacz and
19
     Mary Bunevacz converted the funds to their own personal use.
20

21         35.    Plaintiffs subsequently made a series of inquiries as to the status of the
22   money they transferred as requested by David Bunevacz.
23
           36.    As a result of Plaintiffs’ inquiries, David Bunevacz concocted a
24

25   scheme intended to hide the malfeasance of Defendants from Plaintiffs and to
26   dissuade them from taking any legal action to recover their money. In order to
27

28                                            - 12 -

                                                                                COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 13 of 31 Page ID #:13




 1
     effectuate the scheme, David Bunevacz made up a series of excuses and reasons

 2   “explaining” why the Plaintiffs’ funds were secure. These excuses and reasons
 3
     included, but were not limited to, the following:
 4

 5         (a)    The build-out and operation of the cannabis business in Huntington

 6                Park, California was delayed due to a series of technical delays;
 7
           (b)    David Bunevacz claimed to have executed and recorded a deed of
 8
 9                trust of his house located at 23810 Spinnaker Court Spinnaker Court,

10                Santa Clarita, California, 91355 to Plaintiffs Jason Grace and Rock
11
                  Wood and their spouses in order to secure Plaintiffs’ funds;
12

13         (c)    Sending pictures of extraction equipment allegedly purchased by

14                Plaintiffs’ funds;
15
           (d)    David Bunevacz was sick and in the hospital;
16

17         (e)    David Bunevacz had moved and was no longer living in Los Angeles;
18         (f)    The IPO of MJIC on the Australian stock market was delayed due to
19
                  various reasons including the Christmas Holidays of 2016.
20

21         37.    The false statements referred to in Paragraph No. 36 were made at
22   various times beginning in 2017 and continued for months. The false statements
23
     were communicated to Plaintiffs by David Bunevacz in writing through text
24

25   messages and emails and verbally in telephone calls.
26

27

28                                           - 13 -

                                                                            COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 14 of 31 Page ID #:14




 1
              38.   In an effort to substantiate the alleged delays, David Bunevacz

 2   provided Plaintiffs with forged and false documents, including the deed of trust
 3
     referred to in Paragraph No. 36(b) above.
 4

 5            39.   The statements referred to in Paragraph No. 36 above were false. In

 6   particular: the Defendants had no intention of using the Plaintiffs’ funds for the
 7
     promised purposes and the alleged delays cited by David Bunevacz were spurious;
 8
 9   the Defendants did not have the legal right or ability to offer or sell the Securities

10   to Plaintiffs; MJIC was not experiencing any delays in its public offering, because
11
     the company had no plans to go public; the Deed of Trust referred to was
12

13   fraudulent – David Bunevacz did not own the property as he claimed; David

14   Bunevacz had not moved out of the State of California; and he had not suffered
15
     any sickness or injury which would have prevented the return of the Plaintiffs’
16

17   funds.
18            40.   Defendant David Bunevacz caused the false statements to be made
19
     knowing them to be untrue. Moreover, David Bunevacz made the false statements
20

21   referred to in Paragraph No. 36 above with the specific intention of fraudulently
22   inducing Plaintiffs to refrain from taking any action to recover the $1,300,000 they
23
     had been induced to transfer to Defendants as described above.
24

25            41.   Prior to taking the actions described above, Plaintiffs was ignorant of
26   the falsity of the Defendants' representations. If Plaintiffs had known the true and
27

28                                             - 14 -

                                                                               COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 15 of 31 Page ID #:15




 1
     complete facts concerning said representations, Plaintiffs would not have

 2   transferred funds to Defendants or delayed in acting to recover them. The false
 3
     statements were a material factor in causing Plaintiffs to delay taking any actions
 4

 5   to recover their funds.

 6         42.    As a direct and proximate result of the representations of the
 7
     Defendants, Plaintiffs have suffered damage in an amount presently unknown, but
 8
 9   is no less than $1,300,000.00 and in excess of the jurisdictional minimum of this

10   Court. Plaintiffs will establish at trial, and according to proof, the precise amount
11
     of such damages.
12

13         43.    Furthermore, in doing the things alleged herein, Defendants David

14   Bunevacz, Mary Bunevacz, Caesarbrutus and Marat-Corday acted willfully and
15
     with the intent to cause injury to Plaintiffs. Defendants are therefore guilty of
16

17   malice and oppression in conscious disregard of Plaintiffs' rights, thereby
18   warranting an assessment of punitive damages pursuant to Civil Code § 3294 in an
19
     amount appropriate to punish Defendants and to deter others from engaging in
20

21   similar misconduct, but no less than $5,000,000.
22

23                              SECOND CAUSE OF ACTION
                               Treble Damages – Penal Code § 496
24                                 (Against David Bunevacz)
25
           44.    Plaintiffs repeat and incorporate by this reference the allegations of
26

27   Paragraphs 1 through 43 above as though fully set forth herein.
28                                            - 15 -

                                                                              COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 16 of 31 Page ID #:16




 1
           45.    Section 496 of the California Penal Code provides in pertinent part as

 2   follows:
 3
                  "(a) Every person who buys or receives any property that has been
 4

 5         stolen or that has been obtained in any manner constituting theft or extortion,

 6         knowing the property to be so stolen or obtained, or who conceals, sells,
 7
           withholds, or aids in concealing, selling, or withholding any property from
 8
 9         the owner, knowing the property to be so stolen or obtained, shall be

10         punished by imprisonment in a county jail for not more than one year, or
11
           imprisonment pursuant to subdivision (b) of Section 1170. "
12

13                ....

14                "(c) Any person who has been injured by a violation of subdivision (a)
15
           or (b) may bring an action for three times the amount of actual damages, if
16

17         any, sustained by the plaintiff, costs of suit, and reasonable attorney's fees."
18         46.    Defendant David Bunevacz stole money from Plaintiffs by false
19
     pretenses and untrue statements described above. Moreover, Defendant David
20

21   Bunevacz has withheld and continues to withhold the stolen funds from Plaintiffs
22   by making additional false and untrue statements referred to above, and have
23
     concealed, transferred, and/or withheld the stolen funds.
24

25         47.    The total value of the funds stolen and subsequently concealed,
26   transferred, and/or withheld by Defendant David Bunevacz was in excess of
27

28                                           - 16 -

                                                                              COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 17 of 31 Page ID #:17




 1
     $1,300,000.00 and will be subject to proof at trial.

 2         48.    By virtue of California Penal Code § 496(c), in the present civil
 3
     action, Plaintiffs therefore seek:
 4

 5         (a)    an award of treble damages in the amount no less than $3,900,000.00

 6                subject to proof at trial; and
 7
           (b)    attorney's fees according to proof.
 8
 9                              THIRD CAUSE OF ACTION
                          Intentional Infliction of Emotional Distress
10                                (Against David Bunevacz)
11
           49.    Plaintiffs Rick Wood and Jason Grace repeat and incorporate by this
12

13   reference the allegations of Paragraphs 1 through 48 above as though fully set forth

14   herein.
15
           50.    The conduct of Defendant David Bunevacz as specified in Paragraphs
16

17   22 - 42 above was outrageous.
18         51.    David Bunevacz acted with reckless disregard of the probability that
19
     Plaintiffs Rick Wood and Jason Grace would suffer emotional distress, knowing
20

21   that he was present when the outrageous conduct occurred.
22         52.    As a result of the outrageous conduct of David Bunevacz, Plaintiffs
23
     Rick Wood and Jason Grace have in fact suffered severe emotional distress.
24

25         53.    The conduct of David Bunevacz was a substantial factor in causing
26   the Plaintiffs’ severe emotional distress.
27

28                                            - 17 -

                                                                            COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 18 of 31 Page ID #:18




 1
           54.    As a direct and proximate result of the representations of the

 2   Defendants, Plaintiffs Rick Wood and Jason Grace have suffered damage in an
 3
     amount presently unknown but is no less than $1,300,000.00 and in excess of the
 4

 5   jurisdictional minimum of this Court. Plaintiffs will establish at trial, and according

 6   to proof, the precise amount of such damages.
 7
           55.    Furthermore, in doing the things alleged herein, Defendant David
 8
 9   Bunevacz acted willfully and with the intent to cause injury to Plaintiffs.

10   Defendant is therefore guilty of malice and oppression in conscious disregard of
11
     Plaintiffs’ rights, thereby warranting an assessment of punitive damages pursuant
12

13   to California Civil Code § 3294 in an amount appropriate to punish Defendant and

14   to deter others from engaging in similar misconduct, but no less than $5,000,000.
15

16                           FOURTH CAUSE OF ACTION
17                     Violations of Federal and State Securities Laws
                                 (Against David Bunevacz)
18

19         56.    Plaintiffs repeat and incorporate by this reference the allegations of
20   Paragraphs 1 through 55 above as though fully set forth herein.
21
           57.    Defendant David Bunevacz offered to sell Plaintiffs ownership
22

23   interests in Caesarbrutus, Marat-Corday and MJIC (the “Shares”) as alleged above.
24         58.    Each of the Shares constitutes a security under both Federal law and
25
     the laws of the State of California.
26

27

28                                            - 18 -

                                                                              COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 19 of 31 Page ID #:19




 1
           59.    The Shares offered for sale were not registered with the Securities and

 2   Exchange commission, or any appropriate department of the State of California.
 3
     The Shares were also not exempt from registration under any provision of State or
 4

 5   Federal Law.

 6         60.    The offer by David Bunevacz to sell the Shares constitutes the offer or
 7
     sale of an unregistered security under 15 U.S.C. 77l.
 8
 9         61.    The offer by David Bunevacz to sell the Shares further constitutes a

10   sale of an unregistered security under California Business and Professions Code
11
     § 25110.
12

13         62.    As a result of David Bunevacz’s violation of State and Federal

14   securities laws, Plaintiffs have been injured in an amount which is no less than
15
     $1,300,000.00 and will be subject to proof at trial.
16

17         63.    Furthermore, in doing the things alleged herein, Defendant David
18   Bunevacz acted willfully and with the intent to cause injury to Plaintiffs.
19
     Defendant is therefore guilty of malice and oppression in conscious disregard of
20

21   Plaintiffs’ rights, thereby warranting an assessment of punitive damages pursuant
22   to California Civil Code § 3294 in an amount appropriate to punish Defendant and
23
     to deter others from engaging in similar misconduct, but no less than $5,000,000.
24

25

26

27

28                                           - 19 -

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 20 of 31 Page ID #:20




 1
                               FIFTH CAUSE OF ACTION
                                        Conspiracy
 2                       (Against Defendants David Bunevacz, Mary
 3                             Bunevacz and Grant Bunevacz)

 4         64.    Plaintiffs repeats and incorporate by this reference the allegations
 5
     contained in Paragraphs Nos. 1 through 63 above as though fully set forth herein.
 6

 7         65.    As alleged above, Defendants David and Mary Bunevacz willfully

 8   conspired between themselves to cause Plaintiffs to transfer money to Defendants
 9
     and, further, to prevent Plaintiffs from taking legal action to recover such funds
10

11   from Defendants.

12         66.    On information and belief, Defendant Grant Bunevacz was recruited
13
     by his father to participate in the scheme and conspiracy to defraud Plaintiffs.
14

15         67.    Defendant Grant Bunevacz willfully participated in the conspiracy by
16   taking actions to Defraud the Plaintiffs. Specifically, Grant Bunevacz solicited and
17
     accepted cash payments from the Plaintiffs and assured Plaintiffs the funds would
18

19   be used by Defendants for the purposes promised by David Bunevacz.
20         68.    On information and belief, Grant Bunevacz subsequently delivered
21
     the cash payments to his father, David Bunevacz.
22

23         69.    On information and belief Grant Bunevacz knew, or should have
24   known, the cash he obtained from the Plaintiffs would not be used as promised by
25
     his father, but instead be converted for the personal use of David and Mary
26

27   Bunevacz.
28                                           - 20 -

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 21 of 31 Page ID #:21




 1
           70.    Defendants David Bunevacz, Mary Bunevacz, and Grant Bunevacz

 2   did the acts and things herein alleged pursuant to, and in furtherance of, the
 3
     conspiracy and agreement alleged above.
 4

 5         71.    As a proximate result of the wrongful acts herein alleged, Plaintiffs

 6   have been generally damaged in the sum of no less than $1,300,000.00, in an
 7
     amount to be proven at trial.
 8
 9         72.    Furthermore, in doing the things alleged herein, Defendants David

10   Bunevacz, Mary Bunevacz and Grant Bunevacz acted willfully and with the intent
11
     to cause injury to Plaintiffs. Defendants are therefore guilty of malice and
12

13   oppression in conscious disregard of Plaintiffs’ rights, thereby warranting an

14   assessment of punitive damages pursuant to California Civil Code § 3294 in an
15
     amount appropriate to punish Defendants and to deter others from engaging in
16

17   similar misconduct, but no less than $5,000,000.
18

19                            SIXTH CAUSE OF ACTION
                      Breach of Contract – First Settlement Agreement
20                   (Against David Bunevacz and Holy Smokes, LLC)
21
           73.    Plaintiffs repeat and incorporate by this reference the allegations of
22

23   Paragraphs 1 through 72 above as though fully set forth herein.
24         74.    Plaintiffs Jason Grace and Rick Wood on the one hand and
25
     Defendants David Bunevacz and Holy Smokes on the other hand entered into a
26

27   written contract entitled “Settlement Agreement” in September of 2017 (the “First
28                                           - 21 -

                                                                             COMPLAINT
      Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 22 of 31 Page ID #:22




 1
     Settlement Agreement”). A true and correct copy of the First Settlement

 2   Agreement is attached hereto as Exhibit 1.
 3
           75.    The First Settlement Agreement provided, among other things, that
 4

 5   David Bunevacz would pay Plaintiffs the sum of $1,500,000.00 in accordance with

 6   a specified payment schedule.
 7
           76.    Defendants David Bunevacz and Holy Smokes breached the First
 8
 9   Settlement Agreement by, at least, failing to abide by the payment schedule and

10   have not paid all the sums due to Plaintiffs.
11
           77.    Plaintiffs have performed all the acts required under the terms of the
12

13   First Settlement Agreement, except for those obligations which were excused or

14   rendered impossible by the acts of Defendant David Bunevacz
15
           78.    As a result of the breach by Defendants David Bunevacz and Holy
16

17   Smokes, Plaintiffs have been damaged in an amount no less than $1,500,000.00,
18   which will be subject to proof at trial.
19
           79.    The First Settlement Agreement includes an attorney's fees clause
20

21   providing that in any action to enforce the terms of the contract, the prevailing
22   party shall be entitled to recover their attorney's fees.
23
     ///
24

25   ///
26   ///
27

28                                              - 22 -

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 23 of 31 Page ID #:23




 1
                           SEVENTH CAUSE OF ACTION
                   Breach of Contract – Second Settlement Agreement
 2           (Against David Bunevacz, Jessica Bunevacz and Mary Bunevacz)
 3
           80.    Plaintiffs repeat and incorporate by this reference the allegations of
 4

 5   Paragraphs 1 through 79 above as though fully set forth herein.

 6         81.    Plaintiffs on the one hand and Defendants David Bunevacz, Jessica
 7
     Bunevacz and Mary Bunevacz on the other hand entered into a written contract
 8
 9   entitled “Settlement Agreement” in February of 2020 (the “Second Settlement

10   Agreement”). A true and correct copy of the Second Settlement Agreement is
11
     attached hereto as Exhibit 2.
12

13         82.    The Second Settlement Agreement provided, among other things, that

14   David, Jessica and Mary Bunevacz would collectively pay Plaintiffs the sum of
15
     $2,318,000.00 in accordance with a specified payment schedule.
16

17         83.    Defendants David Bunevacz, Jessica Bunevacz and Mary Bunevacz
18   breached the Second Settlement Agreement by, at least, failing to abide by the
19
     payment schedule and have not paid all the sums due to Plaintiffs.
20

21         84.    Plaintiffs have performed all the acts required under the terms of the
22   Second Settlement Agreement, except for those obligations which were excused or
23
     rendered impossible by the acts of Defendants David Bunevacz, Jessica Bunevacz
24

25   and Mary Bunevacz
26

27

28                                           - 23 -

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 24 of 31 Page ID #:24




 1
           85.    As a result of the breach by Defendants David Bunevacz, Jessica

 2   Bunevacz and Mary Bunevacz, Plaintiffs have been damaged in an amount no less
 3
     than $2,318,000.00, which will be subject to proof at trial.
 4

 5         86.    The Second Settlement Agreement includes an attorney's fees clause

 6   providing that in any action to enforce the terms of the contract, the prevailing
 7
     party shall be entitled to recover their attorney's fees.
 8
 9
                           EIGHTH CAUSE OF ACTION
10                              Fraud in the Inducement
11    (Against David Bunevacz, Jessica Bunevacz, Mary Bunevacz and Holy Smokes)

12         87.    Plaintiffs repeat and incorporate by this reference the allegations of
13
     Paragraphs 1 through 79 above as though fully set forth herein.
14

15         88.    Defendants David Bunevacz, Jessica Bunevacz, Mary Bunevacz and
16   Holy Smokes fraudulently induced Plaintiffs Jason Grace and Rick Wood to enter
17
     into both the First and Second Settlement Agreements.
18

19         89.    Defendants David Bunevacz, Jessica Bunevacz, Mary Bunevacz and
20   Holy Smokes made the fraudulent representation they intended to abide by and
21
     fulfill the payment schedules in both the First and Second Settlement Agreements.
22

23         90.    Defendants David Bunevacz, Jessica Bunevacz, Mary Bunevacz and
24   Holy Smokes made the fraudulent representation knowing it to be false, in that
25
     they never had any intention to pay the promised sums to Plaintiffs.
26

27

28                                             - 24 -

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 25 of 31 Page ID #:25




 1
           91.    Defendants David Bunevacz, Jessica Bunevacz, Mary Bunevacz and

 2   Holy Smokes made the fraudulent representation with the express purpose of
 3
     inducing Plaintiffs to refrain from taking any legal action to recover the sums that
 4

 5   were due and owing to them.

 6         92.    The fraudulent representations concerning the First Settlement
 7
     Agreement were made by David Bunevacz for himself and acting as the manager
 8
 9   of Holy Smokes. The fraudulent representations were made in August and

10   September of 2017 and were communicated to the Plaintiffs verbally and in
11
     writing through emails and text messages.
12

13         93.    The fraudulent representations concerning the Second Settlement

14   Agreement were made by David, Jessica and Mary Bunevacz. The fraudulent
15
     representations were made in February of 2020 and were communicated to the
16

17   Plaintiffs verbally and in writing.
18         94.    Plaintiffs Jason Grace and Rick Wood were justified in relying on the
19
     statements made by Defendants David Bunevacz, Jessica Bunevacz, Mary
20

21   Bunevacz and Holy Smokes.
22         95.    As a direct and proximate result of the representations of the
23
     Defendants, Plaintiffs have suffered damage in an amount presently unknown, but
24

25   is no less than $2,318,000.00 and in excess of the jurisdictional minimum of this
26

27

28                                           - 25 -

                                                                             COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 26 of 31 Page ID #:26




 1
     Court. Plaintiffs will establish at trial, and according to proof, the precise amount

 2   of such damages.
 3
           96.    Furthermore, in doing the things alleged herein, Defendants David
 4

 5   Bunevacz, Jessica Bunevacz, Mary Bunevacz and Holy Smokes acted willfully and

 6   with the intent to cause injury to Plaintiffs. Defendants are therefore guilty of
 7
     malice and oppression in conscious disregard of Plaintiffs' rights, thereby
 8
 9   warranting an assessment of punitive damages pursuant to Civil Code § 3294 in an

10   amount appropriate to punish Defendants and to deter others from engaging in
11
     similar misconduct, but no less than $5,000,000.
12

13                                 PRAYER FOR RELIEF

14         WHEREFORE, Plaintiffs pray for judgment as follows:
15
                                 On the First Cause of Action
16

17         1.     For an award of general damages against Defendants against David
18   Bunevacz, Mary Bunevacz, Caesarbrutus and Marat-Corday, jointly and severally,
19
     in an amount no less than $1,300,000.00;
20

21         2.     For a judgement declaring Defendants David Bunevacz, Mary
22   Bunevacz, Caesarbrutus and Marat-Corday are in violation of California Civil
23
     Code § 3294, that Plaintiffs are entitled to an assessment of punitive damages
24

25   pursuant to California Civil Code § 3294 in an amount appropriate to punish
26   Defendants and to deter others from engaging in similar misconduct;
27

28                                            - 26 -

                                                                              COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 27 of 31 Page ID #:27




 1
           3.      For an award of punitive damages in an amount no less than

 2   $5,000,000;
 3
                                 On the Second Cause of Action
 4

 5         4.      For a judgement declaring David Bunevacz be found in violation of

 6   California Penal Code § 496, and by virtue of such violation, he be ordered to pay:
 7
                a. Treble damages in the amount of $3,900,000.00 and
 8
 9              b. Attorney’s fees subject to proof;

10                               On the Third Cause of Action
11
           5.      For a judgement declaring that the actions of David Bunevacz, Mary
12

13   Bunevacz, Caesarbrutus and Marat-Corday be found:

14              a. outrageous;
15
                b. in reckless disregard of the probability that Plaintiffs Jason Grace and
16

17                 Rick Wood would suffer emotional distress, knowing that they were
18                 present when the outrageous conduct occurred;
19
                c. and a substantial factor in causing Plaintiffs’ severe emotional
20

21                 distress;
22         6.      For an award of general damages in an amount no less than
23
     $1,300,000.00;
24

25         7.      For a judgement declaring Defendants David Bunevacz, Mary
26   Bunevacz, Caesarbrutus and Marat-Corday are in violation of California Civil
27

28                                            - 27 -

                                                                              COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 28 of 31 Page ID #:28




 1
     Code § 3294, that Plaintiffs are entitled to an assessment of punitive damages

 2   pursuant to California Civil Code § 3294 in an amount appropriate to punish
 3
     Defendants and to deter others from engaging in similar misconduct;
 4

 5         8.      For an award of punitive damages in an amount no less than

 6   $5,000,000;
 7
                                On the Fourth Cause of Action
 8
 9         9.      For an award of no less than $1,300,000 in general damages as a

10   result of David Bunevacz’s violation of State and Federal securities laws.
11
                                 On the Fifth Cause of Action
12

13         10.     For a judgment declaring Defendants David, Mary and Grant

14   Bunevacz willfully conspired between themselves to defraud Plaintiffs;
15
           11.     For an award of general damages in an amount no less than
16

17   $1,300,000.00 against Defendants David Bunevacz, Mary Bunevacz and Grant
18   Bunevacz;
19
           12.     For a judgement declaring Defendants David Bunevacz, Mary
20

21   Bunevacz, and Grant Bunevacz are in violation of California Civil Code § 3294,
22   that Plaintiffs are entitled to an assessment of punitive damages pursuant to
23
     California Civil Code § 3294 in an amount appropriate to punish Defendants and to
24

25   deter others from engaging in similar misconduct;
26         13.     For an award of punitive damages in an amount no less than
27

28                                           - 28 -

                                                                            COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 29 of 31 Page ID #:29




 1
     $5,000,000;

 2                              On the Sixth Cause of Action
 3
           14.     For an award of general damages in an amount no less than
 4

 5   $1,500,000.00 against Defendants David Bunevacz and Holy Smokes;

 6         15.     For an award of attorney’s fees against Defendants David Bunevacz
 7
     and Holy Smokes according to proof;
 8
 9                             On the Seventh Cause of Action

10         16.     For an award of general damages in an amount no less than
11
     $2,318,000.00 against Defendants David Bunevacz, Jessica Bunevacz and Mary
12

13   Bunevacz;

14         17.     For an award of attorney’s fees against Defendants David Bunevacz,
15
     Jessica Bunevacz and Mary Bunevacz according to proof;
16

17                             On the Eighth Cause of Action
18         18.     For an award of general damages in an amount no less than
19
     $2,318,000.00 against Defendants David Bunevacz, Jessica Bunevacz and Mary
20

21   Bunevacz;
22         19.     For a judgement declaring Defendants David Bunevacz and Holy
23
     Smokes are in violation of California Civil Code § 3294 and that Plaintiffs are
24

25   entitled to an assessment of punitive damages pursuant to California Civil Code
26

27

28                                          - 29 -

                                                                           COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 30 of 31 Page ID #:30




 1
     § 3294 in an amount appropriate to punish Defendants and to deter others from

 2   engaging in similar misconduct;
 3
           20.     For an award of punitive damages in an amount no less than
 4

 5   $5,000,000;

 6                                  On All Causes of Action
 7
           21.     For an award of pre- and post- judgment interest thereon at the
 8
 9   maximum rate permitted by law;

10         22.     For the costs of suit herein; and
11

12
           23.     For such additional and further relief as the Court may deem just and

13
     proper.

14

15
                                       Respectfully Submitted,

16
                                          KLEINBERG & LERNER, LLP
17

18
     Dated: March 30, 2020          By: /s/ Michael Hurey
19
                                          Michael Hurey
20                                        Attorney for Plaintiffs FLAWLESS
                                          VAPE DISTRIBUTION AND
21
                                          WHOLESALE, INC., JASON GRACE
22                                        and RICK WOOD
23

24

25

26

27

28                                            - 30 -

                                                                            COMPLAINT
     Case 2:20-cv-03027-PLA Document 1 Filed 03/31/20 Page 31 of 31 Page ID #:31




 1                                       JURY DEMAND
 2            Plaintiffs hereby demands trial by jury on all matters so triable as a matter of
 3   right.
 4

 5
                                           KLEINBERG & LERNER, LLP

 6
      Dated: March 30, 2020          By: /s/Michael Hurey
 7
                                           Michael Hurey
 8
                                           Attorney for Plaintiffs FLAWLESS
 9                                         VAPE DISTRIBUTION AND
                                           WHOLESALE, INC., JASON GRACE
10
                                           and RICK WOOD
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              - 31 -

                                                                                COMPLAINT
